This proceeding was instituted in this court by the Aetna Life Insurance Company for the purpose of obtaining a review of an award made by the State Industrial Commission in favor of J.R. Hennington, the claimant before the State Industrial Commission, against the petitioner herein and the employer of the claimant, the Indian Territory Illuminating Oil Company.
The real issue presented herein is whether or not an award should have been made against the petitioner. The Indian Territory Illuminating Oil Company does not contend that the award should not have been made against it. The issue was caused by the fact that the petitioner ceased to be an insurance carrier for the Indian Territory Illuminating Oil Company after the claimant was injured on January 27, 1930, and prior to the time the claimant was again injured on February 17, 1930.
The State Industrial Commission found that the claimant had suffered a change in his condition. The petitioner contends that there was no competent evidence to sustain the finding for the reason that there was no competent evidence that the change of condition was caused by the injury which the claimant received on January 27, 1930. An examination of the record discloses material competent testimony to sustain the award.
The petition to vacate the award is denied.
RILEY, C. J., and SWINDALL, McNEILL, OSBORN, BAYLESS, BUSBY, and WELCH, JJ., concur. CULLISON, V. C. J., absent.